Exhibit 10.32

 

Summary of Equifax Inc.

Annual Incentive Plan Summary

(As of March 9, 2005)

 

 

Equifax’s Annual Incentive Plan, adopted under the shareholder-approved Key
Management Long-Term Incentive Plan, is a management incentive program (covering
approximately 30% of Equifax’s global workforce) that provides cash compensation
to participants based upon the achievement of certain financial and individual
objectives appropriate for the business for which they perform services. Bonus
amounts for achievement of target levels of performance are established based on
each participant’s position.  Performance is measured at either the business
unit or corporate level, in alignment with the entity for which the participant
performs services.  Target opportunities are expressed as a percentage of base
salary.

Annual bonuses are earned based on company and individual performance against
the specific criteria established which are allocated as follows:  corporate
earnings per share or business unit profit (which represents 65% of target
bonus), corporate or business unit revenue (which represents 15% of target
bonus) and performance against individual objectives (which represents 20% of
target bonus).  The financial measures to be used for target bonuses require the
achievement of outstanding company performance relative to expectations. A
threshold level of performance is set (typically representing no less than the
prior year’s actual performance) at which level the Annual Incentive would be
25% of the targeted bonus.  No incentive is paid if performance falls below this
threshold. The maximum opportunity for all Annual Incentive participants is two
times the targeted percentage. The maximum is payable only if significant and
challenging financial performance goals are achieved.

Corporate, business unit and personal goals are established at the beginning of
each annual measurement period.  The Compensation, Human Resources and
Management Succession Committee approves goals for all plans covering Executive
Officers within the first 90 days of the measurement period and determines their
degree of achievement following the end of the performance period.

 

 

--------------------------------------------------------------------------------